1
     LAWRENCE P. RAMIREZ (State Bar No. 141550)
2    LINDA KENY (State Bar No. 187013)
     NATALIE NABIZADA (State Bar No. 319798)
3
     THE LITIGATION LAW GROUP
4    111 North Market Street, Suite 1010
     San Jose, CA 95113
5    Telephone: 408 971-1119 Facsimile: 408 971-1129
     Email: lpramirez@thellg.com; lindakeny@thellg.com
6

7    Attorneys for Debtor, GLORIA CABRAL ROBLES

8                            UNITED STATES BANKRUPTCY COURT
9                            NORTHERN DISTRICT OF CALIFORNIA
10                                       SAN JOSE DIVISION

11
                                                       Case No: 18-51575 MEH
12

13   IN RE:
                                                       DECLARATION OF LINDA KENY, ESQ.
14   GLORIA CABRAL ROBLES,                             IN SUPPORT OF DEBTOR’S
                                                       OPPOSITION TO TRUSTEE’S MOTION
15                                                     TO DISMISS PRE-CONFIRMATION
16
                                      DEBTOR
17                                                     HEARING REQUESTED
18                                                     Courtroom: 3020
19
                                                       United States Bankruptcy Court
                                                       280 South First Street
20                                                     San Jose, CA 95113
                                                       Judge: M. Elaine Hammond
21

22

23         I, Linda Keny, declare:

24            1.    I am an attorney licensed by the State of California to practice before all courts of
25
     this State.
26
              2.    I am one of the attorneys representing Debtor Gloria Cabral Robles in this matter
27
              3.    I have personal knowledge of the matters set forth herein and would testify
28



     KENY DECL. ISO OPP. TO TRUSTEE’S MOTION TO DISMISS- 1

     Case: 18-51575      Doc# 85      Filed: 12/26/18     Entered: 12/26/18 13:37:19         Page 1 of 3
1
     competently thereto if called as a witness.
2
            4.      My office has been in consistent contact with the Trustee’s Office to inform them
3

4    of the disputed state of title to Debtor’s real property located at 3474 Gila Drive, San Jose, CA

5    due to the wrongful actions of purported creditor, Kurt Miller, in violating the automatic stay and
6
     foreclosing on the property. The Trustee’s Office has stated on more than one occasion that even
7
     were a plan to be filed, it would not be approved as title to the property is currently in dispute
8
     and pending litigation before this court.
9

10          5.      On October 22, 2018, I personally attended the Creditor’s meeting to discuss this

11   issue in person with standing trustee, Devin Derham-Burk. Ms. Derham-Burk agreed that there
12
     was no point in asking Debtor any questions or filing an amended plan until the issue of the
13
     property was resolved. However, she did state that she is required to resolve matters within 4
14
     months of filing of the petition and informed me that she would have to file a motion to dismiss.
15

16   She indicated that the judge handling the adversary proceeding would have to instruct her (the

17   trustee) at that point to dismiss her motion due to the matter not having being resolved.
18
            6.      In an abundance of caution, I have filed an amended Chapter 13 plan on behalf of
19
     the debtor, explaining the issues with the property in nonstandard provision 7.01.
20
            7.      On December 10, 2018, I contacted the Trustee’s Office via telephone and
21

22   received confirmation that all plan payments by Debtor have been made but have been placed in

23   a separate account pending approval of an amended plan.
24
            8.      Debtor has complied with all requirements with due diligence and needs this
25
     Court to order the Trustee to dismiss her motion as litigation regarding the property is currently
26
     pending.
27

28   ///


     KENY DECL. ISO OPP. TO TRUSTEE’S MOTION TO DISMISS- 2

     Case: 18-51575       Doc# 85     Filed: 12/26/18     Entered: 12/26/18 13:37:19        Page 2 of 3
1
            I declare under penalty of perjury that the foregoing is true and correct. Executed this the
2
     day of December 26, 2018 in San Jose, CA.
3

4

5                                                         s/s Linda Keny          __
                                                          Linda Keny
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     KENY DECL. ISO OPP. TO TRUSTEE’S MOTION TO DISMISS- 3

     Case: 18-51575      Doc# 85     Filed: 12/26/18      Entered: 12/26/18 13:37:19        Page 3 of 3
